Citation Nr: 1009794	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
diabetes mellitus, type 2, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1984.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The Board denied the claim on appeal by an October 2007 
decision.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a December 2008 Joint Motion for Remand (Joint Motion), 
the Court remanded this appeal in December 2008 for 
development in compliance with the Joint Motion.  
Subsequently, the October 2007 Board decision was vacated by 
a March 2009 Board decision which also denied the claim.  
Based on a December 2009 Joint Motion, the Court remanded 
this appeal again in December 2009 for development in 
compliance with the second Joint Motion.  In accordance with 
the December 2009 Court order, the appeal is remanded to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the appellant if further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, the Court remanded the Board's 
decision in this matter, finding that the Veteran had 
submitted a request for a videoconference hearing before the 
Board prior to the issuance of the Board's March 2009 
decision.  The Veteran was thus deprived of the opportunity 
to present testimony before the Board.  Therefore, the Board 
finds that its decision of March 27, 2009 failed to provide 
the Veteran due process under the law.  Accordingly, in order 
to prevent prejudice to the Veteran, the March 2009 decision 
of the Board must be vacated in its entirety, and a new 
decision will be entered as if the March 2009 decision by the 
Board had never been issued.

REMAND

As noted in the Introduction above, the Court's December 2009 
order remanded the claim on appeal for readjudication 
consistent with the December 2009 Joint Motion.  The December 
2009 Joint Motion stated that readjudication of the claim was 
required because prior to the issuance of the March 2009 
Board decision, the Veteran's representative submitted a 
letter requesting that the Veteran be scheduled for a 
videoconference hearing before the Board.  In correspondence 
received by the Board on March 3, 2010, the Veteran's 
representative requested a Travel Board hearing at the RO.  
Therefore, this case is remanded to the RO for the following 
action:

The RO must place the Veteran's name on 
the docket for a Travel Board hearing 
before the Board at the RO.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

